Citation Nr: 0918928	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  02-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
myofascial low back pain with herniated nucleus pulposus at 
L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for bilateral leg pain 
secondary to chronic myofascial low back pain with a 
herniated nucleus pulposus at L5-S1.

3.  Entitlement to service connection for bilateral foot pain 
secondary to chronic myofascial low back pain with a 
herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had unverified active duty from May 1990 to March 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The claims are now under the 
jurisdiction of the RO in Baltimore, Maryland.  The case, in 
part, was remanded to the RO for additional development in 
January 2004 and again in February 2007.

In the February 2007 decision, the Board remanded the issue 
of entitlement to service connection for a right shoulder 
disorder for issuance of a statement of the case.  The 
Appeals Management Center (AMC) issued a statement of the 
case in November 2008.  The Veteran did not submit a timely 
VA Form 9, to perfect this issue.  Thus, the claim of 
entitlement to service connection for a right shoulder 
disorder is not part of the current appellate review.

The issues of entitlement to service connection for bilateral 
leg and foot pain secondary to chronic myofascial low back 
pain with a herniated nucleus pulposus at L5-S1 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the AMC in Washington, DC.


FINDING OF FACT

Chronic myofascial low back pain with a herniated nucleus 
pulposus at L5-S1 has not been manifested by severe 
limitation of lumbar motion; a severe intervertebral disc 
syndrome; forward flexion of the thoracolumbar spine to 
30 degrees or less; favorable ankylosis of the thoracolumbar 
spine; or incapacitating episodes having a total duration of 
at least 4 but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
myofascial low back pain with a herniated nucleus pulposus at 
L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in February 2001 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA did fail to provide 
the Veteran with notice of the rating criteria governing how 
to obtain a higher evaluation for chronic myofascial low back 
pain and how disability evaluations and effective dates are 
assigned prior to the December 2000 rating decision on 
appeal.  However, in the December 2005 supplemental statement 
of the case, the Veteran was provided with notice of the 
specific rating criteria (both the former and the current 
criteria) for evaluating diseases or injuries of the spine.  
Also, in a July 2006 letter, the RO provided the Veteran with 
notice of how disability evaluations and effective dates are 
assigned.  The claim was subsequently readjudicated in  a 
November 2008 supplemental statements of the case.  Thus, any 
prejudice to the Veteran for these errors was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case is sufficient to 
cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records and affording VA 
examinations.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claim 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

Service connection for lumbar muscle strain was granted by 
means of a December 1993 rating decision and assigned a 
noncompensable evaluation, effective March 2, 1993.  The 
Veteran appealed the evaluation assigned, and a 20 percent 
evaluation was granted in a February 1998 rating decision, 
effective March 2, 1993.  The disability evaluation has 
remained at 20 percent since that time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The general rating criteria for spinal disabilities under 
38 C.F.R. § 4.71a, were revised in September 2002 and 
September 2003.  The timing of this change requires the Board 
to first consider the claim under the old regulations during 
the entire appeal period.  It considers the claim under the 
new regulations after the effective date of the new 
regulations.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a moderate limitation of lumbar motion 
warranted a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A severe limitation of lumbar motion 
warranted a 40 percent disability rating.  Id.  

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 20 percent for moderate intervertebral disc 
syndrome with recurring attacks, and a 40 percent evaluation 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.
 
Prior to September 26, 2003, the rating schedule for a 
lumbosacral strain provided for a 20 percent rating for 
moderate lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 40 percent rating was for a severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.
 
New Regulations.  Effective September 23, 2002, an 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least 4 but less than 
6 weeks during the past 12 months, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
With incapacitating episodes having a total duration of at 
least four weeks during the past 12 months, a 40 percent 
rating is warranted.  Id.  

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Effective September 23, 2003, a general rating formula 
evaluates diseases and injuries of the spine.  These criteria 
are controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  A 20 percent evaluation is also 
warranted when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less or there is favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for chronic myofascial low 
back pain with a herniated nucleus pulposus at L5-S1, whether 
the old or the new regulations apply.  Considering Diagnostic 
Code 5292, the Veteran has not had a severe limitation of 
lumbar motion throughout the appeal.  For example, in June 
2000, she had 95 degrees of flexion.  Her total range of 
motion at that time was 215 degrees.  The Veteran was unable 
to perform range of motion during a March 2002 examination 
because of severe pain due to left pyelonephritis.  The 
examination was then conducted in April 2002, but the 
examiner did not report range of motion of the lumbar spine.  
A May 2004 VA examination report shows she had 90 degrees of 
flexion and that her total range of motion was 160 degrees.  
In October 2007, she had 90 degrees of flexion and a combined 
range of motion of 265 degrees.  Such ranges of motion do not 
constitute a severe limitation of lumbar motion, as her 
flexion has remained full since June 2000.

Considering Diagnostic Code 5293, the Board finds this 
Diagnostic Code does not assist the Veteran in obtaining an 
evaluation in excess of 20 percent.  Specifically, while the 
Veteran claims that she has a neurological deficit associated 
with her service-connected disability, the preponderance of 
the evidence is against such a finding.  For example, in the 
June 2000 VA examination report, the examiner stated that it 
was his opinion that the Veteran's service-connected 
disability did not cause symptoms in her legs and feet.  In 
the May 2004 VA examination report, the examiner stated that 
the Veteran had 2+ patellar tendon and Achilles reflexes, 
bilaterally.  In the October 2007 VA examination report, the 
examiner stated that he did not find evidence of root pain 
associated with her service-connected low back disability.  

At the April 2002 examination, the examiner found that the 
Veteran had sciatic symptoms in her right lower extremity, 
but even accepting this finding, it does not establish that 
the Veteran had a severe intervertebral disc syndrome.  The 
examiner found that she 5/5 motor strength in all muscle 
groups of the lower extremities.  She had "decreased 
pinprick in the L5 distribution on the right, but was 
otherwise intact to light touch.  She had 2+ reflexes, 
bilaterally.  This does not establish a severe intervertebral 
disc syndrome.  Thus, a higher evaluation under the former 
Diagnostic Code 5293 is not warranted.

If applying the criteria under Diagnostic Code 5295, the 
preponderance of the evidence is against a finding that the 
Veteran has a severe lumbosacral strain.  In the June 2000 VA 
examination report, the examiner stated the spine was in 
balance when standing, and there was no distortion of 
posture.  Additionally, there was no spasm of the paraspinal 
muscles.  In the October 2007 VA examination report, the 
examiner stated there was no paravertebral muscle spasm 
either before or at the conclusion of the examination.  Thus, 
there is no evidence of listing of the whole spine to 
opposite side or positive Goldthwaite's sign.  Additionally, 
given her ability to flex to at least 90 degrees throughout 
the appeal period is evidence against finding a marked 
limitation in forward bending or loss of lateral motion.  As 
the evidence is otherwise against finding that her low back 
disorder was characterized as equivalent to a severe 
lumbosacral strain, a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.  
 
If the Board applies the criteria in effect as of September 
2002, an evaluation in excess of 20 percent is also not 
warranted.  The Veteran submitted evidence of an 
incapacitating episode from December 2000.  This is prior to 
the 2002 change in the criteria.  The Veteran has not 
submitted any competent evidence of incapacitating episodes 
since 2002.  As there is no competent evidence in the record 
that the Veteran has periods of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician, 
consideration under Diagnostic Code 5243 is not appropriate.  
Additionally, the Veteran has not attempted to assert that 
her flare-ups involve bed rest prescribed by a physician 
since 2002.  In fact, at the October 2007 examination, she 
denied any incapacitating episodes.  Thus, consideration of 
the criteria under Diagnostic Code 5243 is not warranted.
 
If the Board applies the criteria in effect as of September 
2003, an evaluation in excess of 20 percent is also not 
warranted.  In order to warrant a rating in excess of 
20 percent under the current criteria for rating diseases and 
injuries of the spine, the evidence must show that the 
Veteran's low back disability is productive of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or productive of ankylosis in the thoracolumbar spine. 
 As already reported above, the Veteran's flexion has been, 
at worst, 90 degrees throughout the appeal period.  Her total 
range of motion has ranged from 160 degrees to 265 degrees.  
An initial evaluation in excess of 20 percent would not be 
warranted under Diagnostic Code 5237.  
 
In considering the holding in DeLuca, 8 Vet. App. 202, the 
evidence of record demonstrates that the Veteran has 
exhibited lower back tenderness and reported pain and 
weakness.  She has stated, and provided lay statements 
corroborating her complaints, that she has much more severe 
low back problems than the 20 percent evaluation 
contemplates.  The Board, however, notes that examiners have 
commented on inconsistencies from the Veteran during 
examinations.  See May 2004 and October 2007 VA examination 
reports.  As a result, the Board has accorded little 
probative value to her complaints of pain and to the 
statements submitted on her behalf from her spouse and 
friends regarding her pain.

At the May 2004 VA examination, the Veteran reported she had 
significant pain associated with her disability.  The 
examiner provided rather detailed findings explaining why he 
found the Veteran's statements and reports of pain during the 
examination inconsistent.  He concluded, "There are no 
significant signs of the degree of back pain which [the] 
patient states she has."  In an October 2007 VA examination 
report, the examiner noted that he bent the Veteran's knee, 
and she complained of low back pain.  He stated, "[T]he pain 
has no explanation with respect to pathology of the back."  
Statements such as this do not help with the Veteran's 
credibility, which is why the Board has accorded her 
statements of severe low back pain little to no probative 
value.  Her range of lumbar motion has been full for the 
seven-year period between the 2000 examination and the 2007 
examination.  

When examining her motor strength, examiners have 
consistently stated that she has 5/5 strength.  See June 
2000, April 2002, May 2004, and October 2007 VA examination 
reports.  Even when functional impairment due to pain is 
considered, the evidence of record clearly shows that the 
limitation in the Veteran's range of spine motion does not 
even remotely approximate the criteria for an evaluation 
higher than 20 percent.  In the Board's opinion, even when 
the Veteran's subjective complaints of pain, tenderness and 
weakness are considered, the objective functional impairment 
associated with her limitation in her range of lumbar motion 
cannot be characterized as severe.  DeLuca.  Finally, the new 
criteria specifically provide that the rating criteria are 
controlling whether with or without lumbar pain, 
stiffness, or spinal aching.   
 
Thus, whether the Board applies the old or the new criteria 
during the appeal period, the preponderance of the evidence 
is against an evaluation in excess of 20 percent for 
myofascial low back pain with herniated nucleus pulposus at 
L5-S1.
 
The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The Veteran has not required frequent hospitalization for 
her low back disability and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In light of the foregoing, the clinical findings preponderate 
against entitlement to an evaluation in excess of 20 percent 
for myofascial low back pain with herniated nucleus pulposus 
at L5-S1.  Hence, the Veteran's claim for an increased rating 
is denied.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 C.F.R. 
§ 5107.


ORDER

An evaluation in excess of 20 percent for myofascial low back 
pain with herniated nucleus pulposus at L5-S1 is denied.


REMAND

The October 2007 was ordered done as a result of the failure 
to fulfill the instructions set forth in the January 2004 
Board remand.  See Stegall v. West, 11 Vet. App. 271 (1998).  
The Veteran has claimed that she has bilateral leg and 
bilateral foot pain as secondary to the service-connected 
myofascial low back pain with herniated nucleus pulposus at 
L5-S1.  See VA Form 21-4138, Statement in Support of Claim, 
received in March 2000.  

In the January 2004 remand, the Board requested the 
following:

Regarding bilateral leg and foot pain, the 
examiner should comment on whether they are 
part and parcel to the [V]eteran's back 
disability.  If the etiology of the leg and 
foot disorders is separate from the back, 
then provide appropriate diagnoses and an 
opinion as to whether it is at least as 
likely as not that the back disability was 
the proximate cause of or an aggravating 
cause of either disorder.  The examiner 
should set forth in detail all findings 
that provide the basis for the opinions.

The requested medical opinion was not supplied following the 
January 2004 remand, and in the October 2007 remand, the 
Board sought to phrase the questions in a manner that would 
allow for a more specific answer.  There, it asked:

Regarding bilateral leg and foot pain, both 
examiners should comment on whether it is 
at least as likely as not that they 
represent separate and distinct clinical 
entities that were either caused or 
aggravated by the [V]eteran's service-
connected low back disorder, or whether 
they are part and parcel of the current 
service connected low back disorder.  If 
the etiology of the leg and foot disorders 
is separate from the back, then provide 
appropriate diagnoses and an opinion as to 
whether it is at least as likely as not 
that the back disability was the proximate 
cause of or an aggravating cause of either 
disorder.  The examiners should set forth 
in detail all findings that provide the 
basis for the opinions.

Unfortunately, the above questions were not answered in the 
October 2007 examinations, nor in the March 2008 addendum.  
Thus, another remand is required.  See Stegall, 11 Vet. App. 
271.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements for the 
Veteran to undergo an examination(s) by a 
physician who has not examined the Veteran 
previously to determine the nature and 
extent and etiology of bilateral leg and 
foot pain.  All indicated tests and studies 
are to be performed.  The claims folders 
and a copy of this Remand must be made 
available to the physicians for review of 
the case.

Regarding bilateral leg pain, the examiner 
must comment on whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the leg pain represents a 
separate and distinct clinical entity that 
was either caused or is aggravated by the 
Veteran's service-connected low back 
disorder.

If the answer to the above question is no, 
the examiner must comment on whether it is 
at least as likely as not that the leg pain 
is part and parcel of the current service 
connected low back disorder. 

Regarding bilateral foot pain, the examiner 
must comment on whether it is at least as 
likely as not that the foot pain represents 
a separate and distinct clinical entity 
that was either caused or is aggravated by 
the Veteran's service-connected low back 
disorder.

If the answer to the above question is no, 
the examiner must comment on whether it is 
at least as likely as not that the foot 
pain is part and parcel of the current 
service connected low back disorder.

If the examiner cannot answer the above 
questions without an electromyography or a 
nerve conduction study such a study must be 
ordered.

The examiner must set forth in detail all 
findings that provide the basis for the 
opinions.

2.  The Veteran must be notified that it is 
her responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  The RO should then readjudicate the 
Veteran's claims of entitlement to service 
connection for bilateral leg pain secondary 
to chronic myofascial low back pain with a 
herniated nucleus pulposus at L5-S1; and 
entitlement to service connection for 
bilateral foot pain secondary to chronic 
myofascial low back pain with a herniated 
nucleus pulposus at L5-S1.  If any claim is 
not granted to the Veteran's satisfaction, 
send her and her representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


